                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     YELENA OSTROVSKAYA, et al.,                         Case No. 18-cv-06903-HSG
                                   8                       Plaintiffs,                       ORDER GRANTING: (1) JOINT
                                                                                             ADMINISTRATIVE MOTION TO
                                   9               v.                                        SEAL, AND (2) JOINT MOTION TO
                                                                                             APPROVE MINOR’S COMPROMISE
                                  10     ALLEGRO COZUMEL RESORT, et al.,
                                                                                             Re: Dkt. Nos. 43, 44
                                  11                       Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court are the joint (1) motion for approval of minor’s compromise, see
                                  14   Dkt. No. 44 (“Mot.”); and (2) administrative motion to file under seal, see Dkt. No. 43. The Court
                                  15   GRANTS the motion for approval of the minor’s compromise and GRANTS the administrative
                                  16   motion to file under seal.
                                  17     I.   MOTION FOR APPROVAL OF COMPROMISE
                                  18          A.        Legal Standard
                                  19          “District courts have a special duty, derived from Federal Rule of Civil Procedure 17(c), to
                                  20   safeguard the interests of litigants who are minors.” Robidoux v. Rosengren, 638 F.3d 1177, 1181
                                  21   (9th Cir. 2011); see Fed. R. Civ. P. 17(c) (providing that district court “must appoint a guardian ad
                                  22   litem—or issue another appropriate order—to protect a minor or incompetent person who is
                                  23   unrepresented in an action”). When there is a proposed settlement in a suit involving a minor
                                  24   plaintiff, this “special duty requires a district court to ‘conduct its own inquiry to determine
                                  25   whether the settlement serves the best interests of the minor.’” Robidoux, 638 F.3d at 1181
                                  26   (quoting Dacanay v. Mendoza, 573 F.2d 1075, 1080 (9th Cir. 1978)). As part of this inquiry, the
                                  27   “court must independently investigate and evaluate any compromise or settlement of a minor’s
                                  28   claims to assure itself that the minor’s interests are protected, even if the settlement has been
                                   1   recommended or negotiated by the minor’s parent or guardian ad litem.” Salmeron v. United

                                   2   States, 724 F.2d 1357, 1363 (9th Cir. 1983). The district court must review “whether the net

                                   3   amount distributed to each minor plaintiff in the settlement is fair and reasonable, in light of the

                                   4   facts of the case, the minor’s specific claim, and recovery in similar cases.” Robidoux, 638 F.3d at

                                   5   1182. But the court must disregard the “proportion of the total settlement value designated for

                                   6   adult co-plaintiffs or plaintiffs’ counsel” because the court has “no special duty to safeguard” their

                                   7   interests. Id.

                                   8           B.       Discussion
                                   9               Based on its review of the parties’ submissions, the Court finds that the proposed

                                  10   settlement is fair and reasonable and serves the best interests of the minors. The settlement

                                  11   provides certain recovery, as opposed to the uncertainty and delays associated with a possible

                                  12   unfavorable result in a case where liability is contested. The Court finds the settlement
Northern District of California
 United States District Court




                                  13   particularly fair and reasonable given the substantial difficulties and uncertainties inherent in

                                  14   litigating these claims, as well as the considerable efforts that went into settlement negotiations.

                                  15   For example, Defendants filed a colorable motion to dismiss, arguing, among other things, that

                                  16   this Court lacked personal jurisdiction. See, e.g., Dkt. No. 27. Settling with the Defendants now

                                  17   and receiving the payment offered by Defendants provides the minor children with funds to

                                  18   compensate them for their loss.

                                  19               The Court therefore GRANTS approval of the minors’ compromise submitted by the

                                  20   parties and the distribution of the settlement amounts owed to the minor Plaintiffs into UMTA-CA

                                  21   accounts at Morgan Stanley. The Court also finds the request for approval of attorney’s fees and

                                  22   costs to be fair and reasonable in light of the facts of this case, and approves the distribution of

                                  23   attorney’s fees as set forth in the motion to approve minors’ compromise.

                                  24    II.        MOTION TO SEAL
                                  25          A.      Legal Standard
                                  26               Courts generally apply a “compelling reasons” standard when considering motions to seal

                                  27   documents. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting Kamakana

                                  28   v. City & Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). “This standard derives from
                                                                                            2
                                   1   the common law right ‘to inspect and copy public records and documents, including judicial

                                   2   records and documents.’” Id. (quoting Kamakana, 447 F.3d at 1178). “[A] strong presumption in

                                   3   favor of access is the starting point.” Kamakana, 447 F.3d at 1178 (quotation omitted).

                                   4          To overcome this strong presumption, the party seeking to seal a judicial record attached to

                                   5   a dispositive motion must “articulate compelling reasons supported by specific factual findings

                                   6   that outweigh the general history of access and the public policies favoring disclosure, such as the

                                   7   public interest in understanding the judicial process” and “significant public events.” Id. at 1178–

                                   8   79 (quotation omitted). “In general, ‘compelling reasons’ sufficient to outweigh the public’s

                                   9   interest in disclosure and justify sealing court records exist when such ‘court files might have

                                  10   become a vehicle for improper purposes,’ such as the use of records to gratify private spite,

                                  11   promote public scandal, circulate libelous statements, or release trade secrets.” Id. at 1179

                                  12   (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). “The mere fact that the
Northern District of California
 United States District Court




                                  13   production of records may lead to a litigant’s embarrassment, incrimination, or exposure to further

                                  14   litigation will not, without more, compel the court to seal its records.” Id.

                                  15          The Court must “balance[] the competing interests of the public and the party who seeks to

                                  16   keep certain judicial records secret. After considering these interests, if the court decides to seal

                                  17   certain judicial records, it must base its decision on a compelling reason and articulate the factual

                                  18   basis for its ruling, without relying on hypothesis or conjecture.” Id. Civil Local Rule 79-5

                                  19   supplements the compelling reasons standard set forth in Kamakana: the party seeking to file a

                                  20   document or portions of it under seal must “establish[] that the document, or portions thereof, are

                                  21   privileged, protectable as a trade secret or otherwise entitled to protection under the law . . . The

                                  22   request must be narrowly tailored to seek sealing only of sealable material.” Civil L.R. 79-5(b).

                                  23          B.    Discussion
                                  24          Because approval of the compromise of the action will terminate this suit, the Court will

                                  25   apply the “compelling reasons” standard to the parties’ administrative motion to file under seal.

                                  26   See Doe v. Mt. Diablo Unified Sch. Dist., No. 14-CV-02167-HSG, 2015 WL 5438951, at *2 (N.D.

                                  27   Cal. Sept. 14, 2015); see also Keirsey v. eBay, Inc., No. 12-cv-1200, 2013 WL 5609318, at *2

                                  28   (N.D. Cal. Oct. 11, 2013) (“[A] motion seeking the Court’s preliminary approval of the settlement
                                                                                          3
                                   1   of the case may be effectively dispositive. While the Court has not identified any authority

                                   2   discussing the appropriate standard for a motion of this type, the Court concludes that the

                                   3   ‘compelling reasons’ standard is the appropriate standard.”).

                                   4          The parties have entered into a confidential settlement agreement and seek to seal limited

                                   5   and targeted “confidential information” related to the minor Plaintiffs, as well as trade secrets and

                                   6   information related to non-parties. See Dkt. No. 43 at 2-4. As the parties note, “[t]wo of the

                                   7   Plaintiffs are minors and will not have access to the settlement funds until the age of 25 pursuant

                                   8   to the terms of the minor's compromise motion,” and these minors “should be entitled to have the

                                   9   settlement amount redacted, as that information now constitutes their personal financial

                                  10   information.” Id. at 4.

                                  11          The Court agrees, and finds that the information in the motion to seal and supporting

                                  12   documents meets the compelling reasons standard and should thus be shielded from public
Northern District of California
 United States District Court




                                  13   disclosure. Plaintiffs have made a narrowly tailored request and articulated a compelling reason to

                                  14   seal each category of information identified. The redactions are modest, such that any interested

                                  15   observer would be able to understand these proceedings. The motion to seal identifies “a

                                  16   compelling reason to seal [with] tailored redactions of only the information to which that

                                  17   compelling reason applies.” Doe, 2015 WL 5438951, at *2.

                                  18          Accordingly, Plaintiffs’ motion to seal is GRANTED.

                                  19   III.   CONCLUSION
                                  20          For the reasons described above, the Court GRANTS the motion for approval of the

                                  21   compromise of the action and GRANTS the administrative motion to file under seal. This Order

                                  22   terminates Dkt. Nos. 9 and 27.

                                  23          IT IS SO ORDERED.

                                  24   Dated: 2/20/2020

                                  25                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  26                                                    United States District Judge
                                  27

                                  28
                                                                                         4
